II
                                                                   FILED
                                                                 Aug. 9, 2016
                                                        In the Office of the Clerk of Court
                                                      WA State Court of Appeals, Division Ill   I
                                                                                                I
                                                                                                l
                                                                                                II

                                                                                                I
            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE
                                                                                                II
STATE OF WASHINGTON,                         )                                                  i
                                             )         No. 33831-2-111
                     Respondent,             )

       V.
                                             )
                                             )
                                                                                                I
MELISSA LYNN KERNS,
                                             )
                                             )
                                                       UNPUBLISHED OPINION                      I
                                                                                                !
                                             )
                    Appellant.               )
                                             )
                                                                                                I
      Pennell, J. -Following Melissa Kems's convictions for attempting to elude a

police vehicle and hit and run (injury accident), the sentencing court imposed legal            I
                                                                                                II
financial obligations (LFOs) that included a mandatory $100 deoxyribonucleic acid
                                                                                                I
(DNA) collection fee under RCW 43.43.7541. We affirm.

                                         FACTS

      A jury found Ms. Kerns guilty as charged of attempting to elude a police vehicle

and hit and run (injury accident). Her criminal history included 10 prior felony

convictions. The court rejected her request for a prison-based Drug Offender Sentencing
No. 33831-2-III
State v. Kerns


Alternative (DOSA) sentence upon determining she was not a suitable candidate. The

court imposed concurrent sentences of 29 and 60 months respectively for the crimes. The

court also imposed only mandatory LFOs, including a $500 victim assessment, a $200

criminal filing fee, and a $100 DNA collection fee. Ms. Kerns did not object to

imposition of any of the LFOs and did not raise any constitutional claims regarding the

DNA collection fee.

                                        ANALYSIS

       Ms. Kerns contends the $100 DNA collection fee mandated by RCW 43.43.7541

violates substantive due process and equal protection. Identical arguments have been

rejected by this court previously. State v. Lewis, No. 72637-4-I, 2016 WL 3570550

(Wash. Ct. App. June 27, 2016); State v. Johnson, No. 32834-1-III, 2016 WL 3124893

(Wash. Ct. App. June 2, 2016); State v. Mathers, 193 Wn. App. 913, _        P.3d _

(2016). We reject them here as well.

                    STATEMENT OF ADDITIONAL GROUNDS

       In her statement of addit.ional grounds for review, Ms. Kerns makes two claims

that she was denied ineffective assistance of counsel: ( 1) counsel refused to call witnesses

and failed to present 911 records, hospital records or possible photos of recent

abuse/death threats-all of which she contends would have corroborated her duress

defense, and (2) counsel failed to use any past drug evaluations or request a new

drug/mental health evaluation to support her request for a DOSA sentence.

                                             2
No. 33831-2-III
State v. Kerns


       To prevail on a claim of ineffective assistance of counsel, Ms. Kerns must

establish both deficient performance and resulting prejudice. Strickland v. Washington,

466 U.S. 668, 687-88, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984); State v. McFarland, 127

Wn.2d 322, 334-35, 899 P.2d 1251 (1995). But her complaints relate to materials

outside the trial court record. Ms. Kerns' s avenue for bringing claims based on evidence

outside the record is through a personal restraint petition, not an appeal. McFarland, 127

Wn.2d at 335.

      Affirmed.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.



                                             Pennell, J.

WE CONCUR:




                                    j




                                            3